PER CURIAM.
Appellant seeks review of the Department of Health’s denial of his petition for declaratory statement. The Department concedes that it erred in denying the petition. We accept the Department’s concession of error and vacate the Department’s amended final order. In accordance with the settlement agreement filed with the Court on June 30, 2003, we grant appellant’s motion for setting new deadlines and remand this case to the Department for entry of a declaratory statement on appellant’s petition within ninety days of issuance of the mandate in this cause.
KAHN, VAN NORTWICK and BROWNING, JJ., concur.